IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: R.W., A MINOR        : No. 361 WAL 2017
CHILD                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: J.R.M.                      : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2017, the Petition for Allowance of Appeal

is DENIED.